Exhibit32(1) CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Hess Corporation (the Corporation) on Form10-K for the period ended December31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the Report),I, John B. Hess, Chief Executive Officer of the Corporation, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended;and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. By /s/John B. Hess John B. Hess
